J-S15044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT D. TRUMBULL                         :
                                               :
                       Appellant               :   No. 1495 EDA 2021

         Appeal from the Judgment of Sentence Entered May 24, 2019
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0001100-2018

BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                           FILED OCTOBER 25, 2022

       Robert D. Trumbull (“Trumbull”) appeals nunc pro tunc from the

judgment of sentence imposed after a jury found him guilty of homicide by

vehicle while driving under the influence (“DUI”), homicide by vehicle, and

related offenses.1      Trumbull’s counsel (“Counsel”) has filed a petition to

withdraw and an accompanying brief pursuant to Anders v. California, 386

U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We affirm and grant Counsel’s petition to withdraw.

       The trial court summarized the factual background of Trumbull’s

convictions as follows:

            On March 20, 2016, at approximately 10:40 p.m., . . .
       Trumbull was driving . . . on I-95 North after leaving a casino in
       Chester, Pennsylvania.       The weather was freezing rain.
       [Trumbull] was driving at a speed of approximately 100 miles per
____________________________________________


1See 75 Pa.C.S.A. §§ 3735(a), 3732(a); see also 18 Pa.C.S.A. § 2504(a),
75 Pa.C.S.A. § 3802(a)(1).
J-S15044-22


     hour in a 55 mile per hour zone and switching [from the right lane,
     to the center lane, to the left lane]. While in the left lane,
     [Trumbull] rapidly approached . . . Ronald Banks [“Mr. Banks”].
     Upon seeing [Trumbull’s] headlights approaching at a high speed,
     Mr. Banks attempted to speed up in order to lessen the inevitable
     impact from [Trumbull’s] car. [Trumbull] rear-ended Mr. Banks’s
     [vehicle] at about 75 or 80 miles per hour. [Trumbull’s] car hit
     the center barrier and came to a stop perpendicular to the road,
     with [his car’s] hood touching the barrier. As a result of being
     rear-ended, Mr. Banks pulled his [vehicle] over onto the right
     shoulder.

           At the same time, Andrew Jimenez [“Mr. Jimenez”], was
     driving . . . northbound on I-95. [Mr. Jimenez testified that
     Trumbull changed lanes and then passed him so fast that his car
     shook. Mr. Jimenez estimated that Trumbull was driving at
     approximately 90 to 100 miles per hour.] Mr. Jimenez witnessed
     [Trumbull] rear-end Mr. Banks. Mr. Jimenez passed [Trumbull’s
     car] and pulled over to the left side of the road to render
     assistance. [Mr. Jimenez] pulled partly on the shoulder and partly
     in the left lane because [Trumbull’s car] was turned toward the
     center median and blocking the left lane. Mr. Jimenez put his
     hazard lights on, instructed his passenger to call 911, and started
     jogging back toward [Trumbull’s car].

            Decedent, Maurice Williams [“Mr. Williams”], was driving . .
     . northbound on I-95 when he struck the part of [Trumbull’s car]
     that blocking the left lane, sending [Trumbull’s car] rotating into
     Mr. Jimenez. Mr. Jimenez was thrown into the air, hit [Trumbull’s
     car], and fell onto the pavement . . .. [Trumbull’s car] came to
     rest facing oncoming traffic[, and Mr. Williams’s car] to rest in the
     left lane perpendicular to the roadway.

            Varney Freeman [“Mr. Freeman”] was driving northbound
     on I-95 in the center lane when he observed debris from the crash
     on the road and moved into the left lane to avoid hitting it. In the
     left lane, Mr. Freeman[, who had been driving 83 miles per hour,
     began slowing down, but] hit the side of [Mr. Williams’s car] at a
     speed of 68 miles per hour, pushing [Mr. Williams’s car] into [Mr.
     Jimenez’s car] and killing Mr. Williams [due to the] multiple blunt
     impact injuries caused by the accident.

Trial Court Opinion, 9/21/21, at 3-4 (citations to the record omitted).

Trumbull told an EMT who was transporting him from the accident scene that


                                     -2-
J-S15044-22



he had a few beers that night, and he later told a social worker at the hospital

that he had had three cocktails. See N.T., 2/12/19, at 97-98; N.T., 2/13/19,

at 29. Testing of Trumbull’s blood sample indicated that Trumbull had a blood

alcohol content of 0.097%.2 See N.T., 2/13/19, at 37, 39-40.

       The Commonwealth charged Trumbull with numerous offenses for the

death of Mr. Williams and the injuries suffered by Mr. Jimenez. At trial, the

Commonwealth, in relevant part, called Mr. Banks, Mr. Jimenez, and Mr.

Freeman, who testified regarding the first accident between Trumbull and Mr.

Banks,3 the second accident between Mr. Williams and Trumbull, and the third,

fatal, accident between Mr. Freeman and Mr. Williams.            Additionally, the

Commonwealth called expert witnesses, namely, an accident reconstructionist

and a forensic pathologist who testified that Trumbull’s accident with Mr.

Banks initiated a chain of events that led to the fatal accident between Mr.

Freeman and Mr. Williams and that Trumbull’s consumption of alcohol

rendered him incapable of safely driving at the time of the first accident. See

N.T., 2/12/19, at 101-223; N.T., 2/13/19, at 30-43. The jury found Trumbull


____________________________________________


2 The investigating Pennsylvania State Troopers obtained Trumbull’s blood
sample and sent it for testing pursuant to a search warrant.

3 At trial, Mr. Banks stated that he had previously been cited for illegal taillight
lenses on his car but removed those lenses six months before the accident.
See N.T., 2/12/19, at 34-37, 44. In his closing argument, Trumbull’s trial
counsel asserted that Trumbull rear-ended Mr. Banks because Trumbull could
not see Mr. Banks’s car and that the investigators failed to determine whether
Mr. Banks had illegal taillight lenses on his car at the time of the accident.
See N.T., 2/13/19, at 104.

                                           -3-
J-S15044-22



guilty of homicide by vehicle while DUI, homicide by vehicle, involuntary

manslaughter, and DUI.4

        The trial court sentenced Trumbull to three to six years of imprisonment

for homicide by vehicle while DUI and a consecutive one to two years of

imprisonment for homicide by vehicle. Trumbull filed a timely post-sentence

motion, which the trial court denied.5 Trumbull took a direct appeal, but this

Court dismissed the appeal after Trumbull failed to file a brief. See Order,

2993 EDA 2019, 2/19/20.           Trumbull timely requested reinstatement of his

direct appeal pursuant to the Post Conviction Relief Act (“PCRA”),6 which the

court granted.      Trumbull filed a timely notice of appeal, and a Pa.R.A.P.

1925(b) statement challenging the sufficiency of the evidence as to causation,

the weight of the evidence, and the trial court’s decision to impose consecutive

sentences. The trial court filed a responsive Rule 1925(a) opinion. Counsel

subsequently filed a petition to withdraw and an Anders brief in this Court.

        When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

____________________________________________


4   The jury found Trumbull not guilty of the offenses related to Mr. Jimenez.

5 Trumbull titled his motion as seeking extraordinary relief and requested
judgments of acquittal. See Post-Sentence Motion, 6/3/19, at 2, 4. The
motion requested in the alternative, but without further argument, that the
sentences for homicide by vehicle while DUI and homicide by vehicle be
ordered to run concurrently. See id. at 4.

6See 42 Pa.C.S.A. §§ 9541-9546. Trumbull did not request, nor did the
PCRA court grant, a reinstatement of Trumbull’s right to file post-sentence
motions.

                                           -4-
J-S15044-22



withdraw. See Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super.

2010). Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, he must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.        “Once counsel has satisfied the [Anders]

requirements, it is then this Court’s duty to conduct its own review of the trial

court’s proceedings and render an independent judgment as to whether the

appeal is, in fact, wholly frivolous.” Edwards, 906 A.2d at 1228 (citation

omitted).


                                      -5-
J-S15044-22



      Counsel’s petition to withdraw certifies his thorough and conscientious

examination of the record and his determination that Trumbull’s appeal is

frivolous.   Counsel’s Anders brief includes a summary of the procedural

history and facts of the case, the issues raised by Trumbull that arguably

support the appeal, and Counsel’s assessment regarding why the appeal is

frivolous with citations to relevant legal authority.   Counsel avers that he

provided Trumbull with copies of his petition to withdraw and Anders brief

and attached to his petition a letter he sent to Trumbull informing him of his

rights to proceed pro se or with new counsel. Accordingly, Counsel complied

with the requirements of Anders and Santiago. We therefore conduct an

independent review to determine whether Trumbull’s appeal is wholly

frivolous.

      Counsel identifies the following issues in Trumbull’s appeal:

      1. Whether [Trumbull’s] convictions . . . are based upon
         insufficient evidence that [he] actually caused the accident and
         the death of [Mr. Williams]?

      2. Whether [Trumbull’s] convictions . . . were against the weight
         of the evidence and shocking to one’s sense of justice where
         the Commonwealth did not prove causation beyond a
         reasonable doubt . . .?

      3. Whether the sentencing court abused its discretion at
         sentencing when it sentenced [Trumbull] to consecutive
         sentences for homicide by vehicle while [DUI] and homicide by
         vehicle where[,] in light of the many mitigating
         circumstances[,] the imposition of a consecutive sentence
         presents a substantial question that the sentence is
         inappropriate because it is contrary to the norms underlying
         the Sentencing Code?



                                     -6-
J-S15044-22



Anders Brief at 6-7 (reordered).7

       Counsel first discusses Trumbull’s intended challenge to the sufficiency

of the evidence for all of his convictions. “In reviewing the sufficiency of the

evidence, we must determine whether the evidence admitted at trial and all

reasonable inferences drawn therefrom, viewed in the light most favorable to

the Commonwealth as verdict winner, were sufficient to prove every element

of the offense beyond a reasonable doubt.” Commonwealth v. Sanders,

259 A.3d 524, 528 (Pa. Super. 2021) (en banc), appeal denied, 278 A.3d 857

(Pa. 2022).     It is within the province of the trier of fact to determine the

credibility of witnesses and weight to be accorded the evidence produced, and

to believe all, part, or none of the evidence.       See Commonwealth v.

Nicotra, 625 A.2d 1259, 1261 (Pa. Super. 1993); see also Commonwealth

v. Cruz, 71 A.3d 998, 1009 (Pa. Super. 2013) (stating that “the jury retains

the responsibility of determining whether opinion evidence is relevant, and, if

so, what weight to assign it”) (internal citation omitted). The Commonwealth

need not preclude every possibility of a defendant’s innocence, and any doubts

regarding a defendant’s guilt may be resolved by the factfinder unless the

evidence is so weak and inconclusive that as a matter of law no probability of

fact may be drawn from the combined circumstances. See Commonwealth

v. Grays, 167 A.3d 793, 806 (Pa. Super. 2017).



____________________________________________


7 Trumbull has not responded to Counsel’s petition to withdraw or Anders
brief, and he has not filed a separate brief either pro se or with new counsel.

                                           -7-
J-S15044-22



      The statutory definitions of Trumbull’s convictions are as follows.

Section 3732 of the Motor Vehicle Code defines homicide by vehicle as:

             Any person who recklessly or with gross negligence causes
      the death of another person while engaged in the violation of any
      law of this Commonwealth . . . applying to the operation or use of
      a vehicle or to the regulation of traffic except section 3802
      (relating to driving under influence of alcohol or controlled
      substance) is guilty of homicide by vehicle, a felony of the third
      degree, when the violation is the cause of death.

75 Pa.C.S.A. § 3732(a).

      Section 3735 defines homicide by vehicle while DUI, in relevant part,

as: “A person who unintentionally causes the death of another person as the

result of a violation of section 3802 (relating to driving under influence of

alcohol or controlled substance) and who is convicted of violating section 3802

is guilty of a felony of the second degree[.]”        75 Pa.C.S.A. § 3735(a)

(subsequently amended effective December 2018).

      Relatedly, the Vehicle Code prohibits driving a vehicle “at a speed

greater than is reasonable and prudent under the conditions and having

regard to the actual and potential hazards then existing, nor at a speed greater

than will permit the driver to bring his vehicle to a stop within the assured

clear distance ahead,” 75 Pa.C.S.A. § 3361, and driving “at a speed in excess

of the . . . maximum speed limit.” Id. § 3362(a). Section 3802 of the Vehicle

Code further defines DUI, in relevant part, as driving, operating, or being in

actual physical control of the movement of a vehicle “after imbibing a sufficient

amount of alcohol such that the individual is rendered incapable of safely



                                      -8-
J-S15044-22



driving, operating or being in actual physical control of the movement of the

vehicle.” Id. § 3802(a)(1).

       Lastly,    section   2504    of   the    Crimes   Code   defines   involuntary

manslaughter as: “[a] person is guilty of involuntary manslaughter when as a

direct result of the doing of an unlawful act in a reckless or grossly negligent

manner, or the doing of a lawful act in a reckless or grossly negligent manner,

he causes the death of another person.” 18 Pa.C.S.A. § 2504(a).

       Counsel outlines Trumbull’s intended sufficiency of the evidence

arguments        and   notes   Trumbull’s      record-based   claims   that   (1)   the

Commonwealth failed to prove that he was speeding because there were

discrepancies in the testimony of how fast Trumbull was driving before the

accident; (2) Mr. Banks caused the first accident by modifying his car in a

manner that made it difficult to see; (3) Trumbull’s blood alcohol level had no

bearing on his ability to drive safely; and (4) the Commonwealth’s expert was

not able to relate the effects of alcohol back to the time of the accident or

Trumbull’s ability to drive. Counsel concludes that these arguments are legally

frivolous.

       The trial court addressed these claims and concluded that there was

sufficient evidence sustaining Trumbull’s convictions for homicide by vehicle,

homicide by vehicle while DUI, and involuntary manslaughter.8 As to homicide

____________________________________________


8 The trial court found, and Trumbull has not contested, that there was
sufficient evidence of his recklessness to establish homicide by vehicle and
involuntary manslaughter.

                                           -9-
J-S15044-22



by vehicle, the trial court explained there was testimony that Trumbull was

driving approximately 100 miles per hour in a 55 mile per hour zone and was

switching lanes shortly before the first accident between Trumbull and Mr.

Banks. See Trial Court Opinion, 9/21/21, at 7-8. The trial court also noted

the evidence that Trumbull was driving 75 to 80 miles per hours when he

struck the rear of Mr. Banks’s car. See id. at 8. As to homicide by vehicle

while DUI, the trial court explained that there was sufficient evidence that

Trumbull had consumed alcohol and, based on expert testimony, was

incapable of safely driving at the time of the accidents. See id. at 10. The

trial court determined that Trumbull’s arguments concerning the discrepant

testimony about his speed before the accident and the possible modifications

to Mr. Banks’s vehicle concerned the weight, not the sufficiency, of the

evidence. See id. at 11-12.

      Our review confirms that Trumbull’s record-based sufficiency arguments

lack support in either the record or the law.       Trumbull’s reliance on the

discrepancies between Mr. Jimenez’s testimony that Trumbull passed him at

90 to 100 miles per hour and Mr. Banks’s testimony estimating that Trumbull

struck the rear of his vehicle at 75 to 80 miles per hour disregards our

standard of reviewing a challenge to the sufficiency of the evidence. It was

within the province of the jury to resolve the alleged conflicts in the evidence,

see Grays, 167 A.3d at 806, and regardless, the testimony clearly established

that Trumbull was driving over the speed limit when he passed Mr. Jimenez

and immediately before the first accident with Mr. Banks. See N.T., 2/12/19,

                                     - 10 -
J-S15044-22



at 18 (indicating that Mr. Banks estimated that Trumbull struck him at 75 to

80 miles per hour); see also id. at 56 (indicating that Mr. Jimenez estimated

that Trumbull passed him at 90 to 100 miles per hour).

       Trumbull’s emphasis on the possibility that he could not have seen Mr.

Banks’s car also fails. The Commonwealth was under no obligation to rule out

all possible causes or factors in the accident. Cf. Grays, 167 A.3d at 806.9

Further, there was no evidence that at the time of the accident, Mr. Banks had

modified his car in a manner that made its taillights difficult to see. See N.T.,

2/12/19, at 34-37, 44 (indicating that Mr. Banks removed his illegal taillight

lenses six months before the accident).

       The record further belies Trumbull’s assertion that the Commonwealth

failed to establish that alcohol did not impair his ability to drive safely at the

time of the accident. The Commonwealth’s forensic pathologist testified that

based on Trumbull’s blood-alcohol concentration, the amount of alcohol he

consumed would have affected “his judgment, his clarity of intellect,” and

ability to “evaluate [his] surrounding[,]” and, therefore, impaired his ability to

operate a motor vehicle safely at the time of the accident. See N.T., 2/13/19,


____________________________________________


9 Trumbull also asserts that the weather could have been a factor causing the
accidents. However, he did not preserve this argument in his Rule 1925(b)
statement, and the trial court did not address it. Nevertheless, Trumbull’s
argument based on adverse road conditions would fail for the same reason,
i.e., that the Commonwealth is not required to establish a defendant’s guilt to
a mathematical certainty and that it was in the province of the jury to consider
how the weather conditions may have played a role in the accidents. Cf.
Grays, 167 A.3d at 806.

                                          - 11 -
J-S15044-22



at 40, 43-44. Thus, Trumbull’s record-based challenges to the sufficiency of

the evidence are frivolous.

      Additionally, Counsel notes Trumbull’s assertion that the evidence was

insufficient because he was not the actual cause of Mr. Williams’s death.

According to Counsel, Trumbull emphasizes that Mr. Freeman was also driving

over the speed limit and was responsible for the third, fatal, accident when

Mr. Freeman struck Mr. Williams’s car.

      It is well settled that causation is an element of the crimes of homicide

by vehicle, homicide by vehicle while DUI, and involuntary manslaughter that

the   Commonwealth     must   prove    beyond   a   reasonable   doubt.   See

Commonwealth v. Lenhart, 553 A.2d 909, 912 (Pa. 1989) (discussing

causation as an element of homicide by vehicle while DUI); Sanders, 259

A.3d at 530 (discussing causation as an element of homicide by vehicle);

Commonwealth v. Nunn, 947 A.2d 756, 760 (Pa. Super. 2008) (discussing

causation as an element of involuntary manslaughter). “Causation is an issue

of fact for the jury.” Commonwealth v. Kostra, 502 A.2d 1287, 1289 (Pa.

Super. 1985).

      The Crimes Code defines causation in relevant part as: “Conduct is a

cause of the result when . . . it is an antecedent but for which the result in

question would not have occurred[.]” See 18 Pa.C.S.A. § 303(a)(1). It is

well settled that the defendant’s conduct need not be the only cause of the

victim’s death so long as the conduct was a direct and substantial factor in




                                      - 12 -
J-S15044-22



producing the death even though other factors combined with that conduct to

achieve the result. See Nunn, 947 A.2d at 760.10

       Counsel asserts that Trumbull’s causation argument lacks arguable

merit because the evidence was sufficient for the jury to conclude that

Trumbull’s speeding and driving after drinking set off the chain of events that

caused Mr. Williams’s death. The trial court also considered the sufficiency of

the evidence establishing causation and reasoned there was ample evidence

for the jury to find that Trumbull’s driving in excess of the speed limit and

impairments due to alcohol caused the first accident between Trumbull and

Mr. Banks. See Trial Court Opinion, 9/21/21, at 9, 12. The trial court further


____________________________________________


10 We note that causation in criminal matters has two parts. Relevantly, a
defendant’s conduct must be an antecedent and the actual result cannot be
too remote or accidental. See 18 Pa.C.S.A. § 303(a), (c)(2). Under the
second part of this standard, the victim’s death must be the natural or
foreseeable consequence of the defendant’s actions. See Nunn, 947 A.2d at
760. If “the fatal result was an unnatural or obscure consequence of the
defendant’s actions, justice would prevent us from allowing the result to have
an impact upon a finding of the defendant’s guilt.” See id. (internal citation
and quotations omitted). As our courts have recognized, a “more direct causal
connection” is required in criminal law than in the tort law concept of
proximate cause. Commonwealth v. Root, 170 A.2d 310, 314 (Pa. 1961);
accord Commonwealth v. Buterbaugh, 91 A.3d 1247, 1256 (Pa. Super.
2014). In the instant matter, Trumbull’s Rule 1925(b) statement did not
preserve a claim that Mr. Williams’s death due to the third accident between
Mr. Freeman and Mr. Williams was too unforeseeable or remote from
Trumbull’s first accident with Mr. Banks to impose criminal liability. See Rule
1925(b) Statement, 8/1/21, at 1 (asserting that Trumbull’s convictions “were
based on insufficient evidence that [Trumbull] actually caused the accident
and the death of [Mr. Williams]”). In any event, and for the reasons stated
herein, we conclude that the Commonwealth’s evidence was sufficient to
establish that Trumbull was a direct and substantial factor in the events
leading to Mr. Williams’s death.

                                          - 13 -
J-S15044-22



explained that “the jury heard testimony from eyewitnesses, first responders,

and a crash reconstruction expert that [Trumbull’s] high-speed rear-ending of

Mr. Banks[ ] . . . started the ‘domino effect’ accident that led to Mr. Williams’s

death.” Id. at 7-8. The court continued, “Although Mr. Freeman[ ] . . . was

the immediate cause of Mr. Williams’s death, had [Trumbull] not started the

chain reaction that led to the multi-vehicle accident, the death would not have

occurred.” Id. at 7-8.

       We discern no error in the trial court’s discussion. Trumbull caused the

first accident when he rear-ended Mr. Banks’s car, and as noted above, there

was ample circumstantial and expert evidence that the first accident resulted

from Trumbull’s excessive speed and consumption of alcohol. After the first

accident, portions of Trumbull’s vehicle remained in the left lane. See N.T.

2/12/19, at 203. Mr. Williams then struck Trumbull’s vehicle in the non-fatal

second accident, and Mr. Williams’s car came to a rest leaving the broad side

of his car exposed in the left lane. See id. at 204-05. Mr. Freeman then

struck Mr. Williams’s car on the broad side of Mr. Williams’s car killing Mr.

Williams.11 See id. at 205. Based on this record, we agree with Counsel’s and
____________________________________________


11 We acknowledge the trial evidence that Mr. Freeman was also speeding
before he struck Mr. Williams. See N.T., 2/12/19, at 213. Through cross-
examination, Trumbull also presented testimony that there was a possibility
that if Mr. Freeman had been driving slower, the impact with Mr. Williams
would not have been fatal. See id. at 236. While Mr. Freeman’s speeding
may have contributed to Mr. Williams’s death, we discern no basis to conclude
that Mr. Freeman was a superseding cause in the chain of events. Rather,
the trial evidence established that Trumbull’s initial accident placed Mr.
(Footnote Continued Next Page)


                                          - 14 -
J-S15044-22



the trial court’s conclusions that there was sufficient evidence that Trumbull

was a direct and substantial factor standard in Mr. Williams’s death.       See

Commonwealth v. Francis, 665 A.2d 821, 823 (Pa. Super. 1995) (finding

sufficient evidence to establish causation when Francis backed up in the

middle of a highway forcing the victim to lose control of his vehicle, which, in

turn, resulted in a multiple vehicle accident in which the victim was killed). In

sum, we concur with Counsel’s and the trial court’s conclusions that Trumbull’s

intended challenges to the sufficiency of the evidence are frivolous.

       Counsel next identifies Trumbull’s weight of the evidence claim based

on arguments similar to his sufficiency claims. However, our review of the

record establishes that Trumbull did not preserve a weight of the evidence

claim by seeking a new trial12 or requesting reinstatement of his right to file a

post-sentence motion for a new trial.          See Pa.R.Crim.P. 607 (requiring a

weight of the evidence claim to be raised in a motion for new trial). Instead,

he raised his argument for the first time in the Rule 1925(b) statement he

filed in anticipation of this nunc pro tunc appeal. This does not preserve the

issue for appeal. See Commonwealth v. Sherwood, 982 A.2d 483, 494
____________________________________________


Williams in the position of striking Trumbull’s car and then to be struck by Mr.
Freeman. It was within the province of the jury to weigh all of the evidence
concerning causation and determine that Trumbull caused Mr. Williams’s
death. See Commonwealth v. Hicks, 353 A.2d 803, 805 (Pa. 1976) (noting
that causation is an issue of fact for the factfinder).

12 Although Trumbull filed a post-sentence motion for extraordinary relief
noting discrepancies in the trial evidence, he sought a judgment of acquittal
and did not request a new trial.


                                          - 15 -
J-S15044-22



(Pa. 2009) (holding that a weight of the evidence claim not presented to the

trial court but instead raised for the first time in a Rule 1925(b) statement is

waived, even if the trial court’s Rule 1925(a) opinion considers the issue).

      Even if Trumbull had preserved his weight of the evidence issue,

however, we would discern no abuse of discretion in the trial court’s reasons

for rejecting it.   The trial court noted that the record belied Trumbull’s

arguments that Mr. Banks’s car was difficult to see and Mr. Freeman’s reckless

driving was a superseding cause in the third accident that caused Mr.

Williams’s death.    We agree with the trial court that “the evidence fully

supported the verdict[s], [and Trumbull’s] convictions were not against the

weight of the evidence.” See Trial Court Opinion, 9/21/21, at 11-13; see

also Commonwealth v. Juray, 275 A.3d 1037, 1047 (Pa. Super. 2022)

(noting that “[a]ppellate review of a weight claim is a review of the exercise

of discretion” and that “[o]ne of the least assailable reasons for granting or

denying a new trial is the lower court’s conviction that the verdict was or was

not against the weight of the evidence and that a new trial should be granted

in the interest of justice”) (internal citation omitted). Accordingly, no relief

would be due based on Trumbull’s proposed challenges to the weight of the

evidence.

      Counsel next outlines Trumbull’s assertion that the trial court abused its

discretion when imposing consecutive sentences for homicide by vehicle while




                                     - 16 -
J-S15044-22



DUI and homicide by vehicle.13 A challenge to the discretionary aspects of a

sentence does not entitle an appellant to review as of right.                See

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010). Rather,

such a challenge must be considered a petition for permission to appeal. See

Commonwealth v. Christman, 225 A.3d 1104, 1107 (Pa. Super. 2019).

Before reaching the merits of a discretionary sentencing issue,

       [w]e conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (internal citation and brackets omitted).

       Instantly, Trumbull filed a post-sentence motion in which he baldly

requested that the trial court resentence him to concurrent sentences.

Counsel’s Anders brief states that Trumbull believes his sentences were

excessive because the trial court failed to consider mitigating factors.

       We find that Trumbull waived his intended challenge to his sentence

because he failed to preserve any meaningful sentencing claim in his post-

sentence motion.       See Moury, 992 A.2d at 172.     Moreover, a boilerplate

assertion that consecutive sentences are excessive does not raise a

substantial question meriting appellate review.      See Commonwealth v.
____________________________________________


13Homicide by vehicle and homicide by vehicle while DUI do not merge
because they contain mutually exclusive elements. See Commonwealth v.
Collins, 764 A.2d 1056, 1059 (Pa. 2001).

                                          - 17 -
J-S15044-22



Crawford, 254 A.3d 769, 782 (Pa. Super. 2021), appeal denied, 267 A.3d

487 (Pa. 2021).14

       Having independently reviewed the record, we agree with Counsel’s

assessment that this appeal is frivolous.          Moreover, finding no additional

issues of arguable merit preserved for this appeal, we affirm the judgment of

sentence and grant Counsel’s petition to withdraw.

       Judgment of sentence affirmed. Petition to withdraw granted.



____________________________________________


14 Even if preserved, Trumbull’s issue is meritless. Sentencing is a matter
vested in the sound discretion of the sentencing judge, and a sentence will
not be disturbed on appeal absent a manifest abuse of discretion. See
Commonwealth v. Garcia-Rivera, 983 A.2d 777, 780 (Pa. Super. 2009)
(internal citations omitted). A trial court that has the benefit of a pre-sentence
investigation report is presumed to be aware of the relevant sentencing
considerations. See Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa.
Super. 2009). Moreover, a sentencing court retains discretion whether to
impose concurrent or consecutive sentences. See Commonwealth v.
Austin, 66 A.3d 798, 808 (Pa. Super. 2013).

Here, as the trial court observed, it considered a pre-sentence investigation
report, the evidence at trial, the statements at sentencing, and imposed a
mandatory minimum sentence of three to six years of imprisonment for
homicide by vehicle while DUI, see 75 Pa.C.S.A. § 3735(a) (setting forth a
three-year mandatory minimum sentence) (subsequently amended effective
December 2018). The court also imposed a consecutive standard range
sentence of one to two years of imprisonment for homicide by vehicle due to
the “magnitude of [Trumbull’s reckless criminal behavior [as] established by
the record.” See Trial Court Opinion, 9/21/21, at 15; see also N.T., 5/24/19,
at 18-19 (noting that Trumbull’s crimes reflected distinct “misbehaviors,”
namely, driving after drinking and driving in excess of the speed limit). We
would find the trial court’s aggregate sentence of four to eight years of
imprisonment was not excessive; further, the trial court acted within its
discretion when imposing consecutive sentences. Thus, Trumbull’s intended
issue would be frivolous.


                                          - 18 -
J-S15044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2022




                          - 19 -